 

--------------------------------------------------------------------------------

Exhibit 10.4
 


[Weed & Co. LLP Letterhead]


February 1, 2011


Mr. Grant R. White
Chief Executive Officer
Gold Bag, Inc.
4695 MacArthur Court, Suite 1430
Newport Beach, CA 92660


RE: Legal Services


Greetings:


The purpose of this letter is to memorialize the fee agreement between Gold Bag,
Inc., a Nevada corporation, and its subsidiaries (“CLIENT”), and Weed & Co. LLP,
a California limited liability partnership (“Law Firm”).


• Annual Compliance Package ($10,000/month) includes: (i) the annual report on
Form 10-K; (ii) the annual meeting of stockholders; (iii) three quarterly
reports on Form 10-Q; and (iv) up to four current reports on Form 8-K.


Commencing February 1, 2011 and continuing through December 31, 2011, Law Firm
shall render the legal services described above as the Annual Compliance Package
for a fixed fee of $10,000, payable monthly.  CLIENT may engage Law Firm on any
new matters in exchange for payment of fees determined in accordance with this
agreement.  Law Firm makes no promises or guarantees regarding the outcome of
matters upon which Law Firm is engaged to represent CLIENT.


To protect both of the parties and to comply with professional obligations, we
have already discussed with each other and resolved any potential conflicts of
interest with present or former clients.  The services that Law Firm will
provide shall be in accordance with the following terms and conditions.  We
advise you to seek the advice of independent counsel before signing this
agreement.


Professional Fees


Fees will be based upon the reasonable value of Law Firm’s services as
determined in accordance with the American Bar Association Model Code of
Professional Responsibility and the California & Texas Rules of Professional
Conduct.  Fees will be based on the rates charged by Law Firm.


Law Firm’s rate is $400 per hour.  It is anticipated that CLIENT and Law Firm
will agree on a fixed fee for special projects from time to time.  The fixed fee
arrangements for special projects will be agreed to in writing. Law Firm's fees
will be paid in cash and as follows:




 
 

--------------------------------------------------------------------------------

 




Initial Retainer


To insure the availability of Law Firm and to increase Law Firm’s proprietary
interest in the success of CLIENT, thereby encouraging the Law Firm to maintain
the relationship with CLIENT, CLIENT shall deliver $5,000 to Law Firm as a pure
retainer.


Costs and Expenses


CLIENT understands that in the course of representation, it may be necessary for
Law Firm to incur certain costs or expenses. CLIENT will reimburse Law Firm for
certain costs or expenses actually incurred and reasonably necessary for
completing the assigned matter, as long as the charges for costs and expenses
are competitive with other sources of the same products or services and approved
by CLIENT in advance. More particularly, CLIENT will reimburse Law Firm in
accordance with the following guidelines:


1. Computer-Related Expenses - CLIENT will reimburse Law Firm for computerized
research and research services. However, any charges over $500 per month will
require approval. CLIENT also encourages Law Firm to utilize computer services
that will enable Law Firm to more efficiently manage the projects.


2. Travel - CLIENT will reimburse Law Firm for expenses in connection with out
of town travel. However, CLIENT will only reimburse for economy class travel
and, where necessary, for the reasonable cost of a rental car. All related
travel expenses, i.e., lodging and meals, must be reasonable under the
circumstances.


3. Filing Fees & Court Costs - CLIENT will reimburse Law Firm for expenses
incurred in connection with filing fees and court costs, if any, but will not be
responsible for sanctions or penalties imposed due to the conduct of Law Firm.


CLIENT shall pay and hold Law Firm harmless from all such costs and expenses
incurred on CLIENT's behalf.  Law Firm may, but shall not be obligated to,
advance funds on CLIENT's behalf. In such event, CLIENT agrees to reimburse Law
Firm upon demand for the amounts advanced. Substantial outside fees (such as
state filing fees or SEC filing services) may be referred to CLIENT for direct
payment.


Billing


All bills will include a summary statement of the kinds of services rendered
during the relevant period.  CLIENT expects that Law Firm will maintain back-up
documentation for all expenses.  CLIENT expects to be billed monthly or at the
conclusion of each project and agrees to pay Law Firm’s invoices within fifteen
days of receipt.  Law Firm shall bill in increments of one-quarter (1/4) hour
unless otherwise agreed in writing.


Delay in Payment


In the event that any of Law Firm's bills remain unpaid for more than 60 days
after receipt by CLIENT, Law Firm shall have the right to discontinue rendering
further services to CLIENT in connection with any matter then being handled for
CLIENT by Law Firm and to take appropriate action to collect such fees.


 
 

--------------------------------------------------------------------------------

 






Involvement of Client


CLIENT expects to be kept closely involved with the progress of Law Firm’s
services in this matter. Law Firm will keep CLIENT apprised of all material
developments in this matter, and will provide sufficient notice to enable a
representative to attend meetings, conferences, and other proceedings.


There may be times when Law Firm will need to obtain information from CLIENT.
All requests for access to documents, employees, or other information shall be
granted without unreasonable delay.


Termination


CLIENT shall have the right to terminate Law Firm’s engagement by written notice
at any time.  Law Firm has the same right to terminate this engagement, subject
to an obligation to give CLIENT reasonable notice to permit it to obtain
alternative representation or services and subject to applicable ethical
provisions.  Law Firm will be expected to provide reasonable assistance in
effecting a transfer of responsibilities to the new service provider.


Disputes


The laws of the State of California shall govern the interpretation of this
agreement, including all rules or codes of ethics that apply to the provision of
services.  All disputes between us arising out of this engagement that cannot be
settled shall be resolved in a federal or state court located in Orange County,
California.


Thank you in advance for your prompt attention to this matter.


 

 
Very truly yours,




/s/ Richard O. Weed
Richard O. Weed
Managing Partner

 
 
Approved:
Gold Bag, Inc.




/s/ Grant R. White
Grant R. White, CEO
 